DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 02/09/2021.  Claims 1, 5, 9 and 16 have been amended. Claim 4 is cancelled. No claim has been newly added. Claims 1-3 and 5-20 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the references Sato and McMillen have been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US. Pub. No. 2003/0234823, hereinafter “Sato”).
As to claim 1,    (Currently amended) Sato discloses an apparatus for generating haptic feedback according to movement of an appendage of a user [figures 4A-C, an apparatus “21” for generating haptic feedback according to movement of the appendage of the user, abstract, paragraph 175], the apparatus comprising:
a first portion [figures 4A-C, glove cover portion of “21”];

a haptic element on the first surface [figures 4A-C, a haptic element “214b” and wire “212” on the first surface], wherein haptic element is configured to actuate to apply a force against the appendage of the user with the second surface in response to an electrical signal received by the haptic element [figures 4B-C, “214b” is configured to actuate to apply a force against the finger tip of the user with the second surface in response to an electrical signal from “211” received by “214b” and wire “212”, paragraph 194].
Sato discloses various embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Sato according to the features in the various embodiments, in order to provide the tactile sense movable along the press plate (Sato, paragraph 299).
As to claim 2,    (Currently amended) Sato discloses the apparatus defined in claim 1 wherein the second portion pivots about the single edge [figures 14A-B, second portion “216a” pivots about the single edge]. 
As to claim 3,    (Original) Sato discloses the apparatus defined in claim 1 wherein the haptic element is selected from the group of elements consisting of: a piezoelectric element [paragraph 330, a piezoelectric element (vibration)], an electroactive substrate, a magnetic assembly, a linear resonance actuator, and a voice coil.
claim 5,    (Original) Sato discloses the apparatus defined in claim 1 further comprising:
an electrode that provide electrical signals to the haptic element, and wherein the electrical signals actuate the haptic element [figures 4A-C, wire that provides electrical signals to actuate the haptic element].
As to claim 8,    (Original) Sato discloses the apparatus defined in claim 1 wherein the second portion is contoured to receive the appendage of the user [figures 4A-C, the second portion “214” is contoured to receive the finger tip of the user].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Yee et al. (US. Patent No. 6,126,373, hereinafter “Yee”).
As to claim 7,    (Original) Sato discloses the apparatus defined in claim 5.
Sato does not disclose wherein the electrode is configured to provide an electrical pulse that defines a non-repeating waveform to the haptic element.
Yee teaches an apparatus wherein an electrode is configured to provide an electrical pulse that defines a non-repeating waveform to a haptic element [column 2, ll. 46-56, provide sensory signals from the device into sensations felt by the human appendage].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Sato to provide an electrical pulse that defines a non-repeating waveform to a haptic element, as taught by Yee, in order to transform haptic signals into sensations felt by the human appendage (Yee, abstract).
Claims 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Sato.
claim 9,    (Currently amended) Yee discloses a haptic feedback component configured to be worn by a user [figure 4a, glove worn by user], the haptic feedback component comprising:
a first portion [figure 4a, glove portion “402”];
second and third portions that extend from the first portion [figure 4a, portions at the finger tip and finger pad of “410” extend from glove portion]; and 
first and second haptic elements respectively on the second and third portions [figure 4a, vibration actuators “412” and “414” configured to move the tip portion and the pad portion in response to an electrical signal received by “412” and “414”, abstract, respond to motions of the human appendage, transform haptic signals received from the device into sensations felt by the human appendage, column 11, ll. 24-29, 48-50] that are configured to move the second and third portions relative to the first portion in response to an electrical signal received by the first and second haptic elements to generate haptic feedback to be perceived by the user.
Yee does not disclose second and third portions that each extends from a single edge of the first portion.
Sato teaches an apparatus wherein second and third portions that each extends from a single edge of a first portion [figures 14A-B, second portion “216a” and third portion “216b” each extends from a single edge of a first portion].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Yee to replace the first portion, the second portion and the third portion wherein second and third portions that each extends from a single edge of a first portion, as taught by Sato, in order to provide the tactile sense movable along the press plate (Sato, paragraph 299).
claim 10,    (Original) Yee discloses the haptic feedback component defined in claim 9 wherein the haptic elements are selected from the group of elements consisting of: piezoelectric elements [column 11, ll. 50-52], electroactive substrates, magnetic assemblies, linear resonance actuators, and voice coils.
As to claim 15,    (Original) Yee discloses the haptic feedback element defined in claim 9 wherein the second and third portions are flexible [figure 4a, inner lining is made flexible to vibrate, column 11, ll. 20-22].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Provancher et al. (US. Pub. No. 2009/0036212, hereinafter “Provancher”).
As to claim 6,    (Original) Sato discloses the apparatus defined in claim 5.
Sato does not disclose wherein the electrode is configured to provide electrical pulses that define a repeating waveform to the haptic element.
Provancher teaches an apparatus [figure 2A, “10”] wherein an electrode [figure 6, “18”] is configured to provide electrical pulses that define a repeating waveform to a haptic element [figure 10, paragraph 41, this force or motion application pattern can be repeated multiple times].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Sato to provide electrical pulses that define a repeating waveform to a haptic element, as taught by Provancher, in order to  provide the operator with the greatest opportunity to sense and correctly interpret the information being provided (Provancher, paragraph 41).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Sato, further in view of Provancher.
claim 11,    (Original) Yee discloses the haptic feedback component defined in claim 9.
Yee does not disclose wherein the first, second, and third portions at least partially surround a central cavity.
Provancher teaches a haptic feedback component [figure 2A, “10”] wherein a first, second, and third portions at least partially surround a central cavity [figure 2A, first, second and third portions that surround the central cavity where “12” is poking through].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Yee to have a first, second, and third portions at least partially surround a central cavity, as taught by Provancher, in order to move the contact pad transversely to the target area of the user’s skin (Provancher, paragraph 43).
As to claim 12,    (Original) Yee, as modified by Sato and Provancher, discloses the haptic feedback component defined in claim 11 wherein the central cavity is configured to receive a finger of the user [Provancher, figure 2A]. In addition, the same rationale is used as in rejection for claim 11.
As to claim 13,    (Original) Yee, as modified by Sato and Provancher, discloses the haptic feedback component defined in claim 12 wherein the second and third portions have graded surfaces on opposing sides of the central cavity [Provancher, figure 4, graded surfaces on opposing sides of cavity]. In addition, the same rationale is used as in rejection for claim 11.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of McMillen et al. (US. Pub. No. 2017/0303853, hereinafter “McMillen”).
claim 16,    (Currently Amended) Yee discloses a wearable electronic device configured to be worn by a user [figure 4a, glove worn by user, abstract, respond to motions of the human appendage, transform haptic signals received from the device into sensations felt by the human appendage], the wearable electronic device comprising:
a moveable portion [figure 4a, inner lining portion “410” that extends from the glove “402”];
a haptic element on the moveable portion [figure 4a, “412” and “414” on the bottom surface of “410”];
at least one sensor configured to generate sensor data, wherein the haptic element is configured to move the moveable portion in response to the sensor data to generate haptic feedback to be perceived by the user [figure 4a, glove worn by user, abstract, respond to motions of the human appendage, the apparatus includes a sense effecting assembly which transforms haptic signals received from the device into sensations felt by the human appendage, column, 2, ll. 46-49, column 14, ll. 19-27, 44-56].
Yee does not expressly disclose the at least one sensor is on the movable portion.
McMillen teaches a wearable electronic device [figure 3, glove “300”] comprising: at least one sensor [figure 3, sensor “302” on the movable portion to generate sensor data, paragraph 39] on the movable portion configured to generate sensor data.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Yee to display at least one sensor on the movable portion, as taught by McMillen, in order to control a wide variety of processes and devices (McMillen, abstract).
claim 17,    (Original) Yee discloses the wearable electronic device defined in claim 16 wherein the at least one sensor comprises a motion sensor that generates motion data in response to movement by the user, and wherein the haptic element is configured to move the moveable portion in response the generated motion data [figure 4a, glove worn by user, abstract, respond to motions of the human appendage, transform haptic signals received from the device into sensations felt by the human appendage].
As to claim 18,    (Original) Yee discloses the wearable electronic device defined in claim 16 wherein the at least one sensor is selected from the group of sensors consisting of: a capacitive sensor, an accelerometer, an optical sensor, a magnetic potentiometer, a gyroscope, a strain gage [column 14, ll. 19-27], a camera, and an optical imaging system.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of McMillen, further in view of Provancher.
As to claim 19,    (Original) Yee discloses the wearable electronic device defined in claim 16, wherein the haptic element is configured to move the moveable portion toward the appendage of the user in response to the sensor data [figure 4a, abstract, respond to motions of the human appendage, transform haptic signals received from the device into sensations felt by the human appendage]. 
Yee does not disclose wherein the moveable portion defines a cavity that receives an appendage of the user.
Provancher teaches a wearable electronic device [figures 2A-B, “10”], wherein a moveable portion defines a cavity that receives an appendage of a user [figures 2A-B, moveable portion “12” and “19” defines a cavity that receives a finger of the user] and wherein a haptic 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Yee to have the moveable portion define a cavity that receives an appendage of a user and wherein a haptic element is configured to move the moveable portion toward the appendage of the user, as taught by Provancher, in order to move the contact pad transversely to the target area of the user’s skin (Provancher, paragraph 43).
As to claim 20,    (Original) Yee, discloses the wearable electronic device defined in claim 19 wherein the moveable portion is a first moveable portion [figure 4a, “412”], the wearable electronic device further comprising:
a second moveable portion [figure 4a “414”] that defines the cavity, wherein the second moveable portion is configured to be moved independently of the first moveable portion in response to the sensor data [figure 4a, “414” is configured to move independently of “412”].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Sato, further in view of Grant et al. (US. Pub. No. 2009/0128503, hereinafter “Grant”).
As to claim 14,    (Previously presented) Yee discloses the haptic feedback component defined in claim 9.
Yee does not disclose wherein the second and third portions are configured to pivot about the single edge.
Grant teaches a haptic feedback component [figures 4(a)-(b), “410”], wherein second and third portions are configured to pivot about the single edge [figures 4(a)-(b), the parallel sides of “402” are coupled to the single base edge and configured to pivot about the base edge].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/NAN-YING YANG/Primary Examiner, Art Unit 2622